ROBERTS, Justice,
concurring.
I concur in the result.
Throughout the Solid Waste Management Act, Act of July 31, 1968, P.L. 788, 35 P.S. § 6001 et seq. (1968), there is evidenced an express legislative concern for the protection of the interests of local governments. Section 6002(1) de*173dares that one of the main purposes of the Act is to “[establish and maintain a cooperative state and local program of planning and technical and financial assistance for comprehensive solid waste management.” To achieve this stated goal of cooperative regulation, section 6006(2) specifically obliges the Department of Environmental Resources to “[c]ooperate with appropriate Federal, State, interstate and local units of government . . .and section 6006(4) obliges the Department to “[d]evelop a Statewide solid waste management plan in cooperation with local governments Pursuant to section 6006(5), the Department is also under a duty to “[pjrovide technical assistance to municipalities, counties, and authorities including the training of personnel.” These provisions make it clear that appellants, Franklin Township and the County of Fayette, have a direct interest in the means chosen by the DER to manage the disposal of solid waste materials, including the decision to grant a permit for construction and operation of a disposal facility within their boundaries.
Apart from this direct interest in DER decision-making, appellants have alleged that the DER’s issuance of the challenged permit will impair their interests in the environmental and economic condition of lands within their boundaries. This Court has recently held that the Administrative Agency Law, 2 Pa.C.S. § 501 et seq., permits a person “aggrieved” by agency action to seek review of that action, even though that person is not specifically afforded a right of review by the statute creating the agency, if the interest asserted is “arguably within the zone of interests sought to be protected or regulated by the statute or constitutional guarantee in question.” Application of El Rancho Grande, Inc., 496 Pa. 496, 505, 437 A.2d 1150, 1154, (1981), quoting Wm. Penn Parking Garage v. City of Pittsburgh, 464 Pa. 168, 198 n. 23, 346 A.2d 269, 284 n. 23 (1975) (plurality opinion). Accord, Association of Data Processing Service Organizations v. Camp, 397 U.S. 150, 153, 90 S.Ct. 827, 830, 25 L.Ed.2d 184 (1970).
Although the Solid Waste Management Act, Act of July 31, 1968, P.L. 788, 35 P.S. § 6001 et seq. (1968), contains no *174provisions setting forth specific criteria for the issuance of solid waste disposal permits by the DER, section 6007(e) of the Act expressly empowers the DER to revoke or suspend a permit whenever the Department determines that a solid waste processing or disposal facility “is creating a public nuisance, or ... is creating a health hazard, or ... adversely affects the environment or economic development of the area.” 35 P.S. § 6007(e)(ii)-(iv). As this section makes clear, appellants’ interests in preventing public nuisances and health hazards, as well as in preserving the economic value of private lands so that taxing revenues are not reduced, are within the zone of interests sought to be protected or regulated by the Solid Waste Management Act.
Because appellants have a direct interest in the decision-making of the DER, and because appellants’ interests in the environmental and economic condition of lands within their boundaries are within the zone of interests protected or regulated by the Act, it must be concluded that appellants have standing to challenge the issuance of the permit.
O’BRIEN, C.J., joins this concurring opinion.